DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 01/10/2022 is acknowledged.
Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 15-20 non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
The application has been amended as follows:
	In the claims:
	Cancel claims 15-20.
	In the specification:
	Change the title to: -- SEMICONDUCTOR STRUCTURE HAVING A GATE STRUCTURE PORTION IN A WORD LINE--.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a gate structure disposed on the drain region and has a portion in the word line; and a first bit line disposed on the gate structure to serve as a source region while having the characteristics as recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892